Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 12, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156855(34)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  RONALD RITARI, JR. and TAMA RITARI,
           Plaintiffs-Appellees,
                                                                     SC: 156855
  v                                                                  COA: 335870
                                                                     Marquette CC: 16-054384-NO
  PETER E. O’DOVERO, INC., d/b/a
  MARQUETTE MOUNTAIN,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing its reply is GRANTED. The reply will be accepted for filing if submitted on or
  before January 25, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 12, 2018

                                                                               Clerk